Reasons For Allowance
Claims 1 and 2 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…a first input transistor having a gate connected to the input terminal and a source connected to a second power-supply terminal; a second input transistor having a gate connected to the input terminal and a source connected to the second power-supply terminal, and configured to provide, to the output terminal, an output signal based on a voltage of a drain of the second input transistor; a transistor having a drain connected to a drain of the first input transistor and a source connected to a first power-supply terminal, wherein turning on/off of the transistor is controlled by a signal based on the output signal; a current source having one end connected to the second power-supply terminal; a first switch having one end connected to an other end of the current source and a switch control terminal connected to the drain of the first input transistor; and a current mirror having an input terminal connected to an other end of the first switch, an output terminal connected to the drain of the second input transistor, and a current-mirror control gate connected to the other end of the current source, wherein a current drivability of the second input transistor is switched by the output signal, and a threshold voltage to the input signal is determined based on the current drivability of the second input transistor and the current source.”.	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JYE-JUNE  LEE/
Examiner, Art Unit 2838


/KYLE J MOODY/Primary Examiner, Art Unit 2838